95 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rudolph R. NORDQUEST, Defendant-Appellant.
No. 95-36165.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Rudolph R. Nordquest, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging the sentence imposed following his guilty plea to two counts of armed bank robbery (18 U.S.C. § 2113(a) and (d)) and two counts of use of a firearm during a crime of violence (18 U.S.C. § 924(c)(1)).  Nordquest contends that the imposition of consecutive sentences for his § 2113 and § 924(c) convictions based on the same set of facts violates the Double Jeopardy Clause.  We have previously rejected this contention.   See United States v. Browne, 829 F.2d 760, 767 (9th Cir.1987).,  cert. denied, 485 U.S. 991 (1988).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3